     Case 2:20-cv-00650-SRB-ESW Document 31 Filed 12/16/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Howard George Ireland,                           No. CV-20-00650-PHX-SRB (ESW)
10                 Plaintiff,                         ORDER
11   v.
12   Paul Penzone, et al.,
13                 Defendants.
14
15
            The Court has reviewed Plaintiff’s “Petition for Appointment of Counsel” (Doc.
16
     30). There is no constitutional right to the appointment of counsel in a civil case. Ivey v.
17
     Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982)). In pro se and
18
     in forma pauperis proceedings, district courts do not have the authority “to make coercive
19
     appointments of counsel.” Mallard v. United States District Court, 490 U.S. 296, 310
20
     (1989). District courts, however, do have the discretion to request that an attorney
21
     represent an indigent civil litigant upon a showing of “exceptional circumstances.” 28
22
     U.S.C. § 1915(e)(1); Agyeman v. Corrections Corp. Of America, 390 F.3d 1101, 1103
23
     (9th Cir. 2004); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A determination
24
     with respect to exceptional circumstances requires an evaluation of the likelihood of
25
     success on the merits as well as the ability of Plaintiff to articulate his claims pro se in
26
     light of the complexity of the legal issue involved. Id. “Neither of these factors is
27
     dispositive and both must be viewed together before reaching a decision.” Id. (quoting
28
     Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
     Case 2:20-cv-00650-SRB-ESW Document 31 Filed 12/16/20 Page 2 of 2



 1          Having considered both elements, the Court does not find that exceptional
 2   circumstances are present that would require the appointment of counsel in this case.
 3   Plaintiff is in no different position than many pro se prisoner litigants. His filings in this
 4   case demonstrate his ability to clearly articulate his position to the Court. His case is not
 5   complex.
 6          Accordingly,
 7          IT IS ORDERED denying Plaintiff’s “Petition for Appointment of Counsel”
 8   (Doc. 30).
 9          Dated this 16th day of December, 2020.
10
11                                                       Honorable Eileen S. Willett
12                                                       United States Magistrate Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
